City of Waco, Texas and Fire
                                                                      Chief John D.




                         Fourth Court of Appeals
                                San Antonio, Texas
                                       June 19, 2014

                                   No. 04-13-00460-CV

                                   Chad THOMPSON,
                                        Appellant

                                              v.

                CITY OF WACO, TEXAS and Fire Chief John D. Johnston,
                                 Appellees

              From the 414th Judicial District Court, McLennan County, Texas
                               Trial Court No. 2012-3519-5
                           Vicki Lynn Menard, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


     The court has considered Appellee’s motion for en banc reconsideration; the motion is
DENIED. See TEX. R. APP. P. 49.7.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of June, 2014.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court